Citation Nr: 0028442	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-43 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD, and anxiety disorder with panic 
disorder and agoraphobia. 

2.  Entitlement to service connection for left ear 
sensorineural hearing loss. 

3.  Entitlement to service connection for a skin disorder of 
the feet, including dermatophytosis. 

4.  Entitlement to service connection for a skin disorder of 
the hands, including dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and S.T.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1973. 

This appeal arose from rating decisions in November 1995 and 
March 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In December 
1997, the Board remanded this case to the RO for the purpose 
of conducting additional examinations with medical nexus 
opinions.  The development was completed, including with 
several medical opinion addendums to the VA examinations, and 
the case was returned to the Board. 

During the remand, the RO granted service connection for 
tinnitus.  Additionally, the RO granted service connection 
for right ear hearing loss.  Also, during the remand, the 
veteran raised a new issue of entitlement to service 
connection for a bilateral knee condition.  In a June 1998 
rating decision, issued July 15, 1998, the RO adjudicated the 
issue and denied service connection for a bilateral knee 
condition.  It does not appear from the record that the 
veteran entered a notice of disagreement with this decision.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, this issue is 
not before the Board on appeal.

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, and anxiety disorder 
with panic disorder and agoraphobia, is addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  Left ear auditory acuity is not to a disabling degree 
under VA standards.

2.  The veteran's currently diagnosed dermatophytosis of the 
toenails was aggravated by service. 

3.  The veteran's skin disorder of the hands is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for left ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.385 (1999).

2.  Service connection for the veteran's dermatophytosis of 
the toenails is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3.  Service connection for the veteran's skin disorder of the 
hands is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims for service connection for a psychiatric disorder and 
service connection for dermatophytosis of the hands and feet 
that are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims as to these 
issues that are plausible.  With regard to the issue of 
entitlement to service connection for dermatophytosis of the 
hands and feet, the Board is satisfied that all relevant 
facts have been properly developed, including the development 
requested upon remand, and that no further assistance to the 
veteran with regard to this issue is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  
Further development warranted with regard to the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, and anxiety disorder with panic disorder and 
agoraphobia, is addressed in the REMAND portion below. 

I.  Left Ear Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

The veteran contends that he currently has left ear hearing 
loss disability due to exposure to the constant noise of 
generators in service.  In this  case, the service medical 
evidence reflects slightly increased pure tone decibel 
readings in the left ear at service separation, as compared 
with the service entrance examination.  The evidence also 
reflects that during an ear, nose, and throat evaluation in 
service in January 1970, the veteran reported that he always 
wore earplugs during work in service, that he played in 
school bands, and that he had been exposed to a blast three 
years prior when working on a car.  He was placed on an H2 
profile due to mild hearing loss.

As indicated in the Board's December 1997 remand, a VA 
audiological examination was requested in part to determine 
whether the veteran currently had a hearing loss 
"disability."  For purposes of applying the laws 
administered by VA, hearing impairment will be considered a 
"disability" when the thresholds for any of the frequencies 
at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this veteran's case, the evidence of record does not 
establish that the veteran currently has a left ear hearing 
loss "disability" as defined by the regulatory provisions 
of 38 C.F.R. § 3.385.  A VA audiological examination in 
January 1998 recorded an average pure tone threshold decibel 
loss in the left ear of 10, and a speech recognition ability 
of 94 percent in the left ear.  The VA audiological examiner 
summarized the results as showing that the left ear decibel 
loss threshold and left ear speech recognition were within 
normal limits.  

The Board notes the veteran's contentions and testimony and 
written submissions regarding exposure to acoustic trauma in 
service.  The Board also notes that there is a medical nexus 
opinion of record to relate the current left ear hearing 
impairment to acoustic trauma in service.  However, his 
auditory acuity in the left ear is below VA standards to 
establish a hearing loss "disability."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (in rating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered).  The United States Court of Appeals for 
Veterans Claims (Court) has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 
2 Vet. App. 141, 144 (1992).  

The evidence does not show that the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent for the 
left ear.  Therefore, although the record demonstrates that 
the veteran has some left ear hearing impairment, it does not 
contain evidence to demonstrate that the veteran currently 
has a left ear hearing loss "disability."  Therefore, the 
claim must be denied as not well grounded.  38 U.S.C.A. § 
5107(a).  Should the veteran's left ear hearing impairment, 
in the future, reach the level of "disability" as defined 
by 38 C.F.R. § 3.385, he is free to reopen his claim for 
service connection for left ear hearing loss. 

III. Dermatophytosis of the Hands and Feet

With regard to the claim for service connection for 
dermatophytosis of the hands and feet, the veteran contends 
that dermatophytosis of the hands and feet is causally 
related to exposure to petroleum products in service that 
were used for the generators.  In September 1995, the veteran 
filed an application for compensation, claiming several 
conditions were related to his military service, though he 
did not claim service connection for a skin condition.  In 
February 1996, he stated that he wanted to claim service 
connection for a skin condition. 

Service medical records reflect that at service entrance the 
veteran reported that he had experienced a skin disease or 
recurring skin rash, and a dyshidrosis of the hand which had 
been treated and cleared.  In service in November 1969, the 
veteran complained of blisters on the feet that had become 
infected.  Skin scrapings showed no fungus condition.  The 
diagnosis was tinea pedis.  In December 1969, he was noted to 
have been applying Vick's Vapor Rub to his feet.  He was 
hospitalized and treated; the condition resolved and he was 
returned to duty.  In January 1970, the veteran was referred 
for evaluation and treatment of chronic foot dermatitis.  
Physical examination resulted in a diagnosis of chronic 
lichen simplex of the feet.  During this time, the veteran 
caused himself considerable excoriation by maul and 
scratching.  The psychiatrists attributed the veteran's 
lesion to an angry protest at being separated from his wife.  
He was noted to have improved considerably and was returned 
to duty with a prescription for cream and ace bandage.  At 
the service separation examination in February 1973, the 
veteran wrote that he had "[n]o major health changes since 
entering military service," and clinical evaluation of the 
skin was normal. 

The applicable laws and regulations provide that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1996).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1996). 

While the veteran reported at the service entrance 
examination a history of a skin disease or recurring skin 
rash, and a dyshidrosis of the hand which had been treated 
and cleared, clinical examination at service entrance was 
negative for a skin condition.  While the veteran was 
competent to report pre-service symptomatology of a skin 
rash, the Court has held that just as a lay person's account 
of what a physician may or may not have diagnosed is 
insufficient to render a claim well-grounded, (see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995)), similarly, such a 
statement by the veteran regarding his preexisting condition 
may not serve as the basis for a finding that a condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Therefore, provided there is medical evidence of a 
current disability, clear and unmistakable evidence must 
demonstrate that such injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A VA skin examination in January 1998 revealed sundamaged 
skin, with atrophy and erythema affecting areas which 
included the dorsum of the hands, onychomycosis of all toe 
nails with about 50 percent of nail involvement, with 
thickening and scaling of the soles, normal fingernails, with 
calluses of the fingertips consistent with a workman's hand 
or due to excessive rubbing, bleeding of the left fifth 
finger questionably due to trauma, and linear scars of the 
dorsum of the hands compatible with previous scratch wounds.  
In an April 1998 addendum to the examination, the VA examiner 
wrote that it "is highly likely that the service exacerbated 
his fungal infection of his toe nails."  In a June 1998 
addendum, the examiner essentially repeated previous 
diagnoses.  

As the evidence of record includes an unrebutted medical 
opinion that the veteran's preexisting fungal infection of 
the toenails was aggravated by service, the Board finds that 
service connection is warranted for the veteran's currently 
diagnosed dermatophytosis of the toenails.  For these 
reasons, the Board finds that service connection for the 
veteran's dermatophytosis of the toenails is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

With regard to the claim for service connection for a skin 
disorder of the hands, there is no competent medical evidence 
of record to demonstrate that the veteran currently has 
dermatophytosis of the hands, including fingernail 
involvement.  Additionally, the evidence of record does not 
demonstrate that the veteran's otherwise diagnosed skin 
disorder of the hands is etiologically related to service.  
For these reasons, the Board finds that service connection 
for the veteran's skin disorder of the hands is not 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for dermatophytosis of the feet is 
granted. 

Service connection for a skin disorder of the hands, 
including dermatophytosis, is denied. 


REMAND

Psychiatric Disorder 

The veteran contends that his currently-diagnosed psychiatric 
disorder is causally related to incidents while on perimeter 
security in Turkey around 1970.

The matters pertaining to anxiety disorder and PTSD are 
intertwined based on the recent VA medical opinion.  

Private medical statements reflect that the veteran was 
treated for anxiety with panic attacks beginning in 1991.  
The veteran's currently-diagnosed panic disorder with 
agoraphobia was diagnosed in April 1995.  VA outpatient 
treatment records reflect treatment for this disorder in 1995 
and 1996.  

At the personal hearing in October 1996, the veteran 
testified that this condition was diagnosed in 1990, and that 
during these 17 years after service separation he did not 
seek any treatment for his nervous condition.  During hearing 
testimony, the veteran also testified regarding incidents 
during service in Turkey, including being scared after having 
rocks thrown at his vehicle and having the vehicle rocked. 

An outpatient medical record entry dated in September 1996 
states that the veteran "continues to experience psychiatric 
symptoms stemming from incidents that occurred during 
military service."  In a December 1997 decision, the Board 
found that the veteran's claim for service connection for 
panic disorder with agoraphobia was well grounded, and 
remanded the claim to the RO to afford the veteran a 
psychiatric examination and a medical opinion as to whether 
the currently diagnosed disability was etiologically related 
to service.

A VA mental disorders examination in January 1998 diagnosed 
generalized anxiety with panic attacks and agoraphobia, but 
also resulted in the additional diagnosis of PTSD.  When the 
examiner rendered his etiology opinion in January 1998, there 
were two diagnoses preceding the opinion: (1) generalized 
anxiety with panic attacks and agoraphobia, and (2) PTSD.  It 
is unclear from the context whether the examiner's opinion 
relates to both diagnoses, as it is couched in terms of a 
"stressor" the veteran reported experiencing.  As this is 
the first diagnosis of PTSD, the examiner has not been 
requested to further delineate the symptomatology 
attributable to the respective diagnoses, or to attempt to 
reconcile the diagnoses, or clarify whether the diagnosis of 
PTSD, or symptomatology believed attributable to PTSD, is 
based in part on the symptomatology also attributed to the 
diagnosed generalized anxiety with panic attacks and 
agoraphobia.  

The Board notes that, in an April 1998 addendum, the VA 
examiner wrote that the veteran's "anxiety was at least as 
likely as not related to his service duty [and] condition 
during that time [and] shortly thereafter."  In a June 1998 
addendum, which included a review of the claims file, the VA 
examiner included the opinion that the veteran's current 
psychiatric disabilities of anxiety and PTSD were "a delayed 
reaction to stress he encountered on isolated duty in the 
military," and that "[i]t is at least as likely as not that 
his current condition is casually [sic - causally] related to 
his alleged military stress."  Based on the medical opinion 
provided, the Board finds that further clarification of 
diagnosis and additional medical opinion would assist in the 
adjudication of the service connection issue on appeal. 


Therefore, in order to afford the veteran due process, this 
case is REMANDED for the following action: 

1.  All VA medical records (not already 
of record) documenting examination or 
treatment for any psychiatric disorders 
since June 1998 should be associated with 
the claims file.  The RO should contact 
the veteran to determine the names, 
addresses, and dates of treatment of any 
and all medical care providers who have 
recently treated the veteran for any 
psychiatric disorder.  After securing the 
necessary release, the RO should obtain 
these records.  All correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder. 

2.  A summary of the information provided 
by the veteran concerning the specific 
circumstances of his claimed stressors 
while in Vietnam, and a copy of the 
veteran's personnel record, should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
(formerly ESG), 7798 Cissna Road, 
Springfield, Virginia 22150 for 
verification of the stressors claimed by 
the veteran.  Any information obtained is 
to be associated with the claims folder. 

3.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  If the development 
results in confirmation of any of the 
stressful events reported at any 
examination, upon which the diagnosis of 
PTSD is based, in conjunction with the 
below requested psychiatric examination, 
the RO should the schedule the veteran 
for another VA PTSD examination for the 
purpose of determining whether such 
stressor(s) alone is sufficient to 
account for a DSM-IV diagnosis of any 
ascertained PTSD.  If no stressor has 
been verified, the RO should so state in 
its report, and should not request a PTSD 
examination (or PTSD component of a 
psychiatric examination).

4.  Regardless of verification of a 
stressful event, the RO should schedule 
the veteran for another VA psychiatric 
examination, by an examiner which has not 
previously examined the veteran, for the 
purpose of determining the nature and 
etiology of any currently diagnosed 
psychiatric disability.  The examiner is 
requested to enter any current 
psychiatric diagnoses, and, to the extent 
possible without resort to speculation, 
to differentiate the symptomatology from 
variously diagnosed disorders.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCRUR and/or 
the RO may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The entire 
claims file and a copy of this REMAND 
should be made available to and reviewed 
by the examiner prior to the examination. 

If there is a verified in-service 
stressor, and if the examiner diagnoses 
PTSD, the examiner should state upon what 
symptomatology the PTSD diagnosis was 
based.  If PTSD and another psychiatric 
disorder are diagnosed, the examiner 
should state whether any of the 
symptomatology (and specify which 
symptomatology) which supported a PTSD 
diagnosis was also the basis for the 
other (non-PTSD) psychiatric diagnosis or 
diagnoses, including a discussion 
specifically of the relationship between 
the previously diagnosed generalized 
anxiety, panic attacks, and agoraphobia 
and any diagnosed PTSD. 

The examiner is also requested to offer 
the opinion as to whether is it at least 
as likely as not that any verified in-
service stressor(s) alone is(are) 
sufficient to account for a DSM-IV 
diagnosis of any ascertained PTSD. 

5.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service-connection for a psychiatric 
disorder, to include PTSD, and anxiety 
disorder with panic disorder and 
agoraphobia.  




6.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



